Citation Nr: 1335499	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from June 1977 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for residuals of a left ankle fracture.  On his June 2008 VA Form 9 (Substantive Appeal) the Veteran limited his appeal to the matter listed on the preceding page.  On a June 2009 VA-Form 9 (prior to appellate certification to the Board) he elected to have a Travel Board hearing.  In October 2011 the Board remanded this matter for the RO to schedule the Veteran for a Travel Board hearing; he failed to appear for such hearing scheduled in March 2012.  

In a February 2007 letter the Veteran's representative raised a claim of entitlement to service connection for left ankle scars.  As that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that proper adjudication of this matter based on the record, as it currently stands, is not possible and that additional development of the evidentiary record is necessary; VA's duty to assist mandated under the Veterans Claims Assistance Act of 2000 has not been met.

Historically, the Veteran sustained a left ankle fracture in service in November 1977 when he jumped out of a helicopter during assault training.  Surgery was performed to reduce the fracture.  He was hospitalized for two weeks.  He was granted service connection for residual fracture of the left ankle with a 0 percent rating from June 1980.  He was awarded a 10 percent increase for his service-connected residual fracture of the left ankle by the Board in November 1981.  In January 2004, the RO awarded an increase, to 20 percent, for the service-connected residuals of the fracture of the left ankle, effective from July 2003.  

In February 2007 the Veteran filed a claim for a rating in excess of 20 percent for residuals of a left ankle fracture.  On March 2007 VA joints examination, diagnostic and clinical tests showed residual screw holes in the distal fibula consistent with previous internal fixation, and definite reactive early arthritic changes on the medial aspect of the ankle between the medial malleolus and the medial facet of the talus.  Early degenerative arthritis of the left ankle was diagnosed.  It was noted that he had chronic pain in the ankle in association with early degenerative arthritic changes.  Subsequent to the March 2007 VA examination, it was recommended that he use orthotics due to severe pronation and decreased biomechanics.

The Veteran essentially asserts that his left ankle disability has worsened since his March 2007 VA examination.  In his June 2008 substantive appeal he related that over the past year he had several long-term absences from work due to his left ankle.  He stated that he could not perform his regular duties on the job; and he had several medications for pain.  As he has essentially reported that this left ankle disability has worsened since he was last examined by VA, a new VA examination to determine the current severity of his service-connected left ankle disability, is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran applied through the U.S. Department of Labor (DOL) Office of Workers' Comp Programs (OWCP) for benefits for temporary aggravation of localized primary osteoarthritis of the left ankle and foot, which he sustained while performing his employment duties at the United States Post Office.  A November 2007 letter from the OWCP shows his application was accepted.  Records of such injury/aggravation (maintained by the DOL) are evidence pertinent to the issue on appeal, and must be secured. 

Further, the record seems to suggest that the Veteran was receiving ongoing treatment for pain and difficulty walking and standing due to his left ankle disability.  The most recently treatment records on file (including in Virtual VA) are dated in 2007.  Since the claim is already being remanded on other bases the RO should also obtain any outstanding pertinent VA and private treatment records since 2007 (not already associated with the claims file). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his left ankle disability since November 2007 (not already associated with the claims file).

2.  The RO should ask the Veteran to identify any and all private providers of evaluation and/or treatment he has received for his service-connected left ankle disability since 2007, and to provide releases for complete records of all providers identified.  The RO must secure for association with the claims file the complete clinical records (to the extent such records are not already associated with the claims file) from all sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that the private records are received.

3.  The RO should also ask the Veteran to provide authorizations for VA permission to secure records pertaining to his claims (for benefits for injury/aggravation sustained in the course of Federal employment) filed with the DOL, OWCP.  The RO should obtain complete records maintained by the DOL.  If such records are unavailable, the reason must be noted in the record.

4.  After completion of the above, schedule a VA examination to determine the severity of disability caused by the service-connected residuals of a left ankle fracture.  The claims file must be made available to the examiner.  The examiner should:

a.  Specifically document whether the Veteran has malunion of the tibia and fibula with marked knee or ankle disability;

b.  Specifically document whether the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace;

c.  Specifically document if there is ankylosis of the ankle in plantar flexion or dorsiflexion.  If so, the examiner should provide the degree at which the ankle is fixed in plantar flexion or dorsiflexion.  

d.  If there is no ankylosis present, the examiner should set forth any limitation of motion of the left ankle in degrees and severity.  The determination should be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  

The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e.  The examiner should provide an opinion as to the impact of the Veteran's service-connected left ankle disability on his ability to work, including any limitation of activity due to the left ankle.  It is noted that the Veteran reported that he has been employed as a postal clerk for over 15 years.

The rationale for all opinions should be explained.

5.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



